Citation Nr: 0301959	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-02 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1948 to 
March 1952.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in RO (hereinafter 
RO).  

A videoconference hearing at the RO was held before the 
undersigned member of the Board in Washington, D.C., in May 
2002.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2. The residuals of frostbite of the hands are of service 
origin.


CONCLUSION OF LAW

Residuals of frostbite of the hands were incurred during 
active duty. 38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to service connection for 
residuals of frostbite of the hands were warranted.  Such 
action was accomplished by means of statement of the case, 
the supplemental statements of the case from the RO to the 
veteran.  In March 2001 the Board informed the veteran of the 
provisions of the VCAA as well as informing the veteran that 
he needed to identify relevant evidence and provide contact 
information.  These documents informed the veteran of the 
relevant criteria, and evidence needed, by which service 
connection for residuals of frostbite of the hands could be 
granted.  He was also notified of the information needed 
through letters from VA seeking additional evidence.  In 
particular, in December 2002, he was notified by the RO that 
the Board was conducting internal development of his claims, 
and that additional information was needed.  In the February 
2002 Statement of the Case from the RO the veteran was 
advised that he was to furnish the names and addresses of all 
health care providers who have treated him for residuals of 
frostbite of the hands which were not currently of record.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the Statement of the Case furnished the veteran and 
his representative in February 2002 sets forth the duty to 
assist requirements of the VCAA.  In view of these actions by 
VA, the Board finds that VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed; the discussions in these various documents apprised 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  In addition, as noted later 
in this decision entitlement to service connection for 
residuals of frostbite of the hands has been granted, and as 
such the veteran's claim is considered granted in full.  For 
these reasons, the Board concludes that all pertinent 
evidence has been obtained, and that no further development 
of the case is warranted.  VA has satisfied its duties to 
notify and assist the appellant in this case.  

I. FACTUAL BACKGROUND

Service personnel records show that the veteran participated 
in the assault and seizure of Inchon, Korea in September 
1950.  The veteran also participated in the capture and 
securing of Seoul in September 1950 to October 1950.  
Additionally, it was noted that he participated in the 
Wonsan-Hungnam-Chosin Campaign in North Korea from October 
1950 to December 1950.  The veteran was awarded the Purple 
Heart.

The service medical records reveal that entrance 
examinations, in-service treatment records, and the veteran's 
separation examination show no findings relating to cold 
injuries of the hands.

The veteran underwent a VA examination in September 2001 for 
cold injuries.  This examination focused on the veteran's 
feet.  The diagnosis was status post-frostbite of both feet 
in Korea with continued cold sensitivity.

The veteran underwent a VA cold injury examination in January 
2003.  At that time he reported that he served in the 
military from 1948 to 1952, to include the Korean War.  The 
veteran stated that in 1950, while fighting the Chinese Army 
in the Chosin Reservoir located in North Korea, that he was 
exposed to temperatures of 40 degrees below zero and 
sustained frostbite to both hands.  The veteran stated that 
his fingers became painful and red at that time.  He did not 
receive any treatment during that time.  His current symptoms 
include cold sensitivity, especially when the temperature 
drops below 60 degrees.  He complained of numbness in the tip 
of the fingers, especially in the cold weather, and chronic 
pain.  There was no history of Raynaud's, hyperhidrosis, or 
recurrent fungal infection was present.  

The examiner found that no disturbances in the nail growth 
was seen at that time.  The veteran denied any history of 
skin cancer, arthritis, edema, or sleep disturbances.  The 
veteran did complain of a change in the skin color to light 
blue or duskiness in the tip of his fingers when exposed to 
temperatures below 60 degrees.  The veteran stated that the 
cold major precipitating factor for his symptoms and that he 
has to wear gloves to keep his hands warm.  He denied any 
history of smoking or alcohol use.  He had a history of 
hypertension, but no history of diabetes mellitus was 
present.  

Physical examination of the hands revealed dusky skin color 
of the tips of all the fingers of both hands.  No ulcerations 
or scars were seen.  Multiple linear cuts were present in the 
skin of the distal fingertips.  Nails were normal.  
Orthopedic exam was noted as not revealing any pain or 
stiffness the joints.  Bilateral radial pulses were noted as 
good volume.  It was noted that diagnostic and clinical tests 
of both hands revealed osteoarthritis of both hands.  The 
diagnoses were history of frostbite injury to both hands in 
the Korean War with continued cold sensitivity and dermatitis 
changes, and osteoarthritis of both hands.


II. ANALYSIS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

The veteran has stated that he has frostbite residuals for 
both hands as a result of his service in the Chosin Basin 
during the Korean War.  Service personnel records clearly 
show that the veteran was involved in several active combat 
periods while in Korea and the Board is satisfied of his 
exposure to the elements during this time period.  Espiritu v 
Derwinski, 2 Vet.App. 492 (1992).

The Board does note that service medical records are devoid 
of treatment or complaints of cold injury to the veteran's 
hands.  However, the VA examiner in January 2003 indicated 
that the veteran had residuals of frostbite to the hands, 
which were related to service in Korea.  The Board concurs.  
Accordingly, service connection for the residuals of 
frostbite of the hands is warranted. 


ORDER

Entitlement to service connection for residuals of frostbite 
of the hands is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

